Citation Nr: 0029650	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from February 
1988 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 RO decision, which denied the 
veteran's claim of service connection for paranoid 
schizophrenia. 


REMAND

In 1988, during his active duty, the veteran was noted as 
having suicidal ideation.  In early January 1989, he was 
hospitalized for treatment of psychiatric problems.  
Psychological testing revealed behavior bordering on the 
psychotic, while a mental status examination revealed no 
evidence of mood or anxiety disorders or a psychosis.  The 
final diagnoses at the time of his hospital discharge, in 
late January 1989, were alcohol abuse, polysubstance abuse, 
and a severe personality disorder with borderline 
narcissistic and schizotypal features; and all of these 
conditions were noted as having existed prior to his 
enlistment.  It was further opined that he was incapable of 
serving in the Navy due to his "longstanding disorder of 
character and behavior" and it was recommended that he be 
discharged.  Indeed, the veteran was later discharged from 
service based on his personality disorder.

Post service medical records indicate the veteran was 
diagnosed with paranoid schizophrenia as early as February 
1994 and was repeatedly hospitalized for treatment.  During 
his numerous hospitalizations, he repeatedly indicated that 
he had psychiatric problems and had been diagnosed as having 
schizophrenia while in the Navy. 

As a result of recent legislation, the requirement that a 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist has been repealed.  Floyd D. Spence National 
defense Authorization Act for Fiscal Year 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).

In the instant case, the veteran's claim must be remanded for 
further development.  In this regard, given the inservice 
medical evidence of behavior bordering on the psychotic, and 
the current medical diagnosis of paranoid schizophrenia, a VA 
examination is warranted.  The provision of a VA examination 
is critical in determining the etiology of the veteran's 
current psychiatric condition and determining whether he is 
entitled to service connection for paranoid schizophrenia. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including any 
outstanding psychiatric treatment 
records.

3.  The RO should take any necessary 
steps to have the veteran undergo a VA 
examination for the purpose of diagnosing 
or ruling out paranoid schizophrenia.  
All studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  The examiner must 
review the claims folder and a copy of 
this remand prior to the examination.  In 
the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  Does the veteran currently have 
paranoid schizophrenia? 

b.  If the veteran does have paranoid 
schizophrenia, based on an assessment of 
the entire record, what is the date on 
onset of such a condition?

c.  If the veteran has paranoid 
schizophrenia, the examiner should 
indicate whether is at least as likely as 
not that such is etiologically related to 
complaints or treatment noted in service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


